Title: Thomas Jefferson to Wilson Cary Nicholas, 11 August 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest Aug. 11. 19.
          
          Your letter of the 5th finds me under the severest attack of rheumatism I have ever experienced. my limbs all swelled, their strength prostrate, & pain constant. but it fills me with affliction of another kind, very much on your account, and not small on my own. a call on me to the amount of my endorsements for you would indeed close my course by a catastrophe I had never contemplated. but my the comfort which supports me is the entire confidence I repose in your friendship to find some means of warding off this desperate calamity. to mr Gibson who has been my correspondent & friend for 20. years, I write on this subject to beg his attention to it and to act for me and to avail me of any circumstance which your friendship and cooperation may at any time suggest for my safety, being too ignorant of these things to be able to help myself. and resting on the hope founded on your goodness & my sincere regrets for your own  sufferings I add the assurance of my continued friendship and respect.
          
            Th: Jefferson
          
        